DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 21 and 22 are rejected under 35 U.S.C. 102(a)(1)& (a)(2) as being anticipated by Miskell et al. (U.S. Publication No. 2011/0209543, hereinafter Miskell).
	With respect to Claim 1, Miskell discloses a time domain reflectometer (TDR) transducer [see fig 2 unless otherwise noted] for determining at least one property of a material, the TDR transducer comprising:
   a first electrode portion including a first conductive body [110];
   a second electrode portion comprising a first shielded electrode section [121] and a second unshielded electrode section [116], wherein the first shielded electrode section [121] and the second unshielded electrode section [116] extend generally parallel [note that the flexible nature of 121 allows it to be in configurations that are generally parallel to 116] to each other along a length of the second electrode portion;

   wherein the second unshielded electrode section [116] is in conjunction with the first conductive body [110] to thereby form a second, unshielded transmission line segment.  
	The examiner finds the properties of the signal to be intended use.  Compare claim 1 to claim 4, where the signal generator and signal transmitter are introduced.  This differs in scope from claiming two electrodes and then describing how a signal would move through them, as per claim 1.  To better expedite prosecution, a prior art has been found that reads on the claimed intended use.
	See MPEP 2114-II below.
II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).


	With respect to Claim 3, Miskell discloses a TDR transducer according to claim 2, wherein the first nominal impedance value of the first shielded transmission line segment is approximately equal to the second nominal impedance value of the second unshielded transmission line segment to thereby minimize or eliminate undesired return echoes when the signal transitions from the first shielded transmission line segment to the second unshielded transmission line segment.  Para 27 shows how 123 is chosen with a specific impedance matching in order to prevent undesired return echoes.
	With respect to Claim 4, Miskell discloses a TDR transducer according to claim 2, and further comprising an electronic assembly [130] including: a signal generator [para 39; dsp 172; fig 4] for generating a signal; a signal transmitter [190; para 35] electrically connected to the signal generator and to the first shielded transmission line segment for transmitting the generated signal along the first shielded transmission line segment and along the second unshielded transmission line segment; wherein a receiver electrically connected to the first shielded transmission line for receiving a return 
	With respect to Claim 21, Miskell discloses a TDR transducer according to claim 2 for determining a level of liquid in an inner space of a tank bounded by an upper wall, a lower wall spaced therefrom, and at least one side wall extending therebetween, and comprising: a mounting head [see threaded portion to the left of 130] adapted for connecting to at least one of the upper and lower walls of the tank [see para 24]; a measuring probe [110/150/110] having a proximal end connected to the mounting head and a distal end spaced therefrom for extending into the inner space of the tank, with the first and second shielded transmission line segments extending from the proximal end of the measuring probe toward the distal end thereof; the first conductive body of the first electrode portion comprising an outer electrode having an electrically conductive outer tube [110] with a proximal end thereof connected to the mounting and a distal end thereof spaced from the housing for location within the inner space of the tank; and the second electrode portion comprising an inner electrode portion [116/121] located within the outer tube generally coaxial therewith and spaced therefrom by the inner measuring volume.  
	With respect to Claim 22, Miskell discloses a TDR transducer according to claim 21, wherein the mounting head is adapted for connection to the lower wall of the tank such that the first shielded transmission line segment extends upwardly toward the upper wall of the tank and the second unshielded transmission line segment extends downwardly toward the lower wall of the tank, such that a signal propagates upwardly virtually unimpeded along the first shielded transmission line segment while maintaining the first nominal impedance when a liquid with a high dielectric value is located in the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Miskell in view of Benway et al. (U.S. Publication No. 2001/0050629, hereinafter Benway).
	With respect to Claim 28, Miskell discloses that the second elongate electrode portion [116/121/130] comprises a printed circuit board (PCB) [see para 33, PCBs 150,170,180] including superimposed alternating conductive and insulative layers and electrically connected to an electronic circuit [DSP 172].
	Miskell does not disclose that one or more of said conductive layers includes one or more protrusions or gaps formed at given locations thereon, to cause anomalies that result in predictable echoes based on the given locations of said one or more protrusions or gaps when an RF signal is launched into the first shielded transmission line segment, for calibrating echo points of said TDR transducer.
 	Benway discloses using known reference markers separated by a known distance, which therefore form a gap of known size, that result in predictable echoes for calibrating echo points of said TDR transducer.
.  

Allowable Subject Matter
Claims 5-11, 14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	With respect to Claim 5, Miskell discloses the first shielded transmission line segment is adapted to receive a signal generated and transmitted therealong by the pulse generator and transmitter [in 190] in a first propagation direction to electrically isolate the signal from the first electrode portion [110], thereby preventing signal loss and change in the first nominal impedance value along the first shielded transmission line segment independent of the presence or absence of material to be measured within the inner measuring volume.
	Miskell does not disclose that the second unshielded transmission line segment is adapted to receive and propagate the signal therealong in a second propagation direction upon clearing the first shielded transmission line segment, such that the signal radiates between the first conductive body and the second unshielded electrode section across the inner measuring volume while traveling in the second propagation direction to thereby expose the signal to at least one anomaly associated with a material to be measured positioned in the inner measuring volume to thereby generate one or more 
	No prior art anticipates or renders obvious this limitation, in combination with remaining claimed limitations.  
	With respect to Claim 16, Miskell disclsoes a TDR transducer according to claim 2, wherein the second electrode portion comprises: a printed circuit board (PCB) [150/170/190] adapted for electrical connection to electronic means for generating and transmitting a signal and receiving a return echo, and including: a plurality of substrate layers of insulating material connected together; a conductive signal trace formed on one of the plurality of substrate layers; at least one signal plane formed on one of the plurality of substrate layers and electrically connected to the conductive signal trace; and at least one ground plane formed on one of the plurality of substrate layers.  Note signal traces and ground planes are common circuit elements on PCBs.
	Miskell does not disclose that the at least one signal trace, the at least one signal plane, and the at least one ground plane are arranged to define the first shielded electrode section and the second unshielded electrode section.  
	No prior art anticipates or renders obvious this limitation, in combination with remaining claimed limitations.  
	With respect to Claim 23  Miskell teaches all limitations except for “wherein both the first elongate electrode portion and the second elongate electrode portion are electrically and mechanically connected at respective proximal ends thereof to a mounting head containing an electronic circuit for transmitting and receiving electromagnetic signals along the first and second transmission line 
	Remaining claims marked as containing allowable subject matter due to dependency upon claims 5, 16 or 23.
Response to Arguments
Applicant's arguments filed 08 March 2022 have been fully considered but not all arguments are persuasive.  The claim amendments overcame the previous 112 rejections.  The arguments solely pertain to newly amended subject matter.  While the examiner agrees that new claims 23-27 are in condition for allowance the other new amendments are taught by the prior art, as seen in the rejection above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX T DEVITO/Examiner, Art Unit 2855        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855